Title: To Benjamin Franklin from Thomas Barclay, 28 February 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Amsterdam 28th. Feby. 1782
I had the honour of writing to you the 25th. and have not had the pleasure of hearing from you since yours of the 12th. inst. reach’d me— The situation of the Goods sold by Mr. Gillon is such that I hardly know what is best to be done, for having made my self as much master of the subject as I cou’d, I am of opinion it is only from Mr Gillon himself that any Certain information of Consequence can come— Mr. Jeigler of this place has got some Bales of Goods which M. Gillon left in his hands, but he has a demand against the State of South Carolina, and will not deliver any of them but to Mr. Gillons order. Mess: Nichs. & Jacob Van Stophurst are exactly in the same situation— Mess: De Neufville’s offer me Nine Bales of goods belonging to the State of South Carolina, upon getting an indemnification against other Claiments— And Mess: Van Arps have Consented to deliver me four Bales on the same Condition— These, making together 13 Bales, are all that I have any prospect of getting.
The 51 Chests of linen mentiond in the List of goods purchased by Colonl. Laurence, were, I am inform’d by Mr. De Neufville Junr. Pledged with some person by Mr. Gillon himself, and a Capt. Grindal who is here, informs me that he was told by a person from Corunna that Mr Gillon had landed the Copper there, and sold it to pay his ships disbursements— Mess: Van Arps have permitted me to Examine a Number of Bales which lye in their warehouse, but there is Nothing in any of them, except the four which I mention’d, that is enumerated in the list you sent me.
I have now stated all I know of the Matter, and if Mr. Adams approves of it, and will join in the Indemnification, I will receive the 13 Bales and forward them to America— They Consist of Blue, and white Cloth for Soldiers, and I suppose were a part of the goods sold Col. Laurence, but there are Neither Marks nor Numbers to the Memorandum under which I claim them.

I sent Captain Du Shone, an American Master of a Vessell, to Ostend to take charge of the General Sulivan, but I have not since heard from him. I expect the ship will be here in ten days, when she shall be immediately dispatch’d.
I have the honour to be with the greatest Respect Sir Your Excellency’s Most obedient & Most huml servant
Thos Barclay
His Excellency Benjamin Franklin Esqre.
